OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
               OFFIPITNEYaowes
                                                    0(1)
               STATE OF TEXAS~·  :;v~-  ...
                                                      ifs209-L
                                                    ,~£~'~;t~:/.P"'
                                       ~    ~,   ~                   Abel Acosta, Clerk
                              ~--. r/.1 ~~ IV
                              ~TRf'CK'~ Y~~(§TARLING
                               sf1U;rHEASjy~XAS TRANSITIONAL C. ENT.ER
                               109S~~LfrvruNT HWY                                 .
                               HOUS I'~ TX 77078                                  .
                                                                                                     t
                                                                                                   A~'l K       I    ,,

                                                     ~
                                                                                                                          '




                                                                                                                \
                                                                                                            '   :\
                                               11
·~38   77079
                               •-tltl• •••••   1·•1t 1ttl 11•t 1I'''''' ·''·ll··rllrllh ·'·llttr'l' 'I'·